[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                               Oct. 5, 2009
                               No. 09-10347                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 08-00078-CR-3-MCR

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

LARRY LYDELL SAULSBERRY,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (October 5, 2009)

Before CARNES, WILSON and HILL, Circuit Judges.

PER CURIAM:

     Chet Kaufman, appointed counsel for Larry Lydell Saulsberry, has filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Saulsberry’s conviction and sentence are AFFIRMED.




                                          2